Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 5/16/2022 has been entered. Claim(s) 1-11, 13-15, 17-22 is/are pending in the application.

Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-15, 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 18 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 11 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11, and 18 is/are drawn to one of the statutory categories of invention.
Claims 1-11, 13-15, 17-22 are directed to collaborative chat. Specifically, the claims recite list the claim limitations that recite the abstract idea, which is grouped within Methods Of Organizing Human Activity and is similar to the concept of managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as memory, processor, non-transitory computer readable storage medium, and a processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the memory, processor, non-transitory computer readable storage medium, and a processor perform(s) the steps or functions of receiving, from a first device, a request to initiate a collaborative chat on the native chat platform; querying at least one third-party chat platform to retrieve user data for users of the at least one third-party chat platform; receiving, via the GUI, a selection from the first device of one or more users from the selectable list; and presenting, via the GUI, the collaborative chat on the first device. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory, processor, non-transitory computer readable storage medium, and a processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collaborative chat. As discussed above, taking the claim elements separately, the memory, processor, non-transitory computer readable storage medium, and a processor perform(s) the steps or functions of receiving, from a first device, a request to initiate a collaborative chat on the native chat platform; querying at least one third-party chat platform to retrieve user data for users of the at least one third-party chat platform; receiving, via the GUI, a selection from the first device of one or more users from the selectable list; and presenting, via the GUI, the collaborative chat on the first device, generating, presenting… These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of collaborative chat. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-11, 14-15, 17-22 further describe the abstract idea of collaborative chat. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-15, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. Patent App Pub 20160149839) in view of Werndorfer (U.S. Patent App Pub 20040017396) in view of Kirgin (U.S. Patent App Pub 20140181697).

	Regarding claim 1,
Yi teaches a cloud-based computing system, comprising: at least one memory configured to store a collaborative chat system comprising a native chat platform; at least one processor configured to execute stored instructions to cause the system to perform operations comprising: (See abstract, Yi)
receiving, via a gui, from a first device, a request to initiate a collaborative chat on the native chat platform to discuss the record; (See paragraphs 60-61, Yi teaches a request is received to start a chat over same or different platforms)
querying at least one third-party chat platform to retrieve user data for users of  the at least one third-party chat platform; (See paragraphs 106-107, 40, Yi teaches getting user data for third part chat platform)
generating a graphical user interface (GUI) of the collaborative chat system and providing the GUI to the first device, wherein the GUI is configured to present, on the first device, presenting via the GUI a selectable list of the users of the at least one third- party chat platform based on the retrieved user data; (See paragraphs 38, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform)
receiving, via the GUI, a selection from the first device of one or more users from the selectable list; (See paragraphs  64-66, Yi teaches a selection of a chat recipient followed by either a direct message if on the same platform or use of a chat synchronizer for a different platform )
initiating, in response to receiving the selection, the collaborative chat between the first device and one or more additional devices associated with the one or more of the users; and (See paragraphs  60-62, Yi teaches sending a chat based on who the user of the gui sends it to)
Yi does not expressly teach but Wendorfer teaches presenting, via the GUI, the collaborative chat on the first device.(See paragraphs 56-58, fig 13-14, Werndorfer teaches presenting the chat on the client) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Werndorfer with Yi because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Werndorfer into Yi is that Werndorfer provides multiple different chat platforms unified messaging capabilities in on interface, therefore making the overall system more robust and efficient. (See paragraphs [0013] - [0014], Werndorfer)
Yi and Werndorfer do not explicitly teach but Kirgin teaches database, and to store a  record-based collaborative chat; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database)
generating and providing a graphical user interface (GUI) to a first device, wherein the GUI comprises a dashboard configured to present information related to a record of the database; (See figure 8 and paragraphs 45-46, Kirgin a gui with a  dashboard)
wherein the record-based collaborative chat automatically includes a posted interactive record item configured to present at least a portion of the information related to the record and to provide the one or more users with access to the record; and (See figure 8 and paragraphs 45-46, Kirgin teaches a record based chat with automatically allows users to interact with record) 
updating the dashboard of the GUI to present a representation of the    record-based collaborative chat that summarizes details of the record-based collaborative chat. (See figure 8 and paragraphs 45-46, Kirgin teaches summary  of the record including users time data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kirgin with Yi  and Werndorfer because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Kirgin into Yi and Werndorfer is that Kirgin teaches initiates the communication between the available users via the chat session in response to receiving the request from the first user of the content management system, so that the system can provide the communication between the users of the shared files and the folders in an effective manner, therefore making the overall system more robust and efficient. (See paragraphs [0010] - [0011], Kirgin)

	Regarding claim 2,
Yi, Werndorfer and Kirgin teaches the cloud-based computing system of claim 1, wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: determining additional user data for users of the native chat platform, wherein the selectable list of the GUI includes the users of the native chat platform; receiving, via the GUI, an additional selection from the device at least one user of the native chat platform from the selectable list; and  (See paragraphs 7-8, fig 3. Yi teaches a native platform being able to communicate with native and non-native platforms) 
adding the at least one user of the native chat platform to the collaborative chat in response to receiving the additional selection. (See paragraphs  64-66, Yi teaches a selection of a chat recipient followed by either a direct message if on the same platform or use of a chat synchronizer for a different platform )
Kirgin further teaches record-based collaborative chat.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database) See motivation to combine.

	Regarding claim 3,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 1, wherein the selectable list includes a respective platform icon representing platform communication preferences of each of the users of the at least one third-party chat platform. (See paragraphs 34, 36, Yi teaches different accounts of a user communicating with different or the same platform, skype facebook etc icons)

	Regarding claim 4,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 1, wherein the selectable list includes a respective status indicator representing a respective user status of each of the users of the at least one third-party chat platform. (See paragraphs 45, 48, 51, Werndorfer teaches status of user and other users can be seen on the buddy list and elsewhere.) See motivation to combine for claim 1.

	Regarding claim 5,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 4, wherein the selectable list of the users is sorted based on the respective user status of each of the users on the at least one third-party chat platform, based on a favorite collaborator status of the users, or a combination thereof. (See paragraphs 48, 50, Werndorfer teaches sorting the status of the users in the list) See motivation to combine for claim 1.

	Regarding claim 6,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 1, wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: receiving, via the GUI, a chat message of the collaborative chat from the first device; transmitting the chat message to the one or more additional devices; and (See paragraphs 121, 125, Yi teaches sending and receiving of chat messages)
presenting, via the GUI, the chat message as part of the collaborative chat on the first device. (See paragraphs 121, 125, Yi teaches the chat room is on the users device) 
Kirgin further teaches record-based collaborative chat.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database) See motivation to combine.

	Regarding claim 7,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 1, wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: receiving, from a particular device of the one or more additional devices, a chat message of the collaborative chat from a particular user of a particular third-party chat platform; and (See figure 3, paragraphs 30, 43, Yi teaches a collaborative chat room between different platforms)
presenting, via the GUI, the chat message as part of the collaborative chat on the first device, wherein the chat message is presented with a user icon representing a user identity of the particular user and a platform icon representing the particular third-party chat platform. (See figure 3, paragraphs 30, 43, Yi teaches a collaborative chat room between different platforms using icons/labels of the platforms (skype facebook))

	Regarding claim 8,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 1, wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: transmitting a chat message of the collaborative chat between the first device and the one or more additional devices; (See figure 3, paragraphs 30, 43, Yi teaches a collaborative chat room between different platforms using icons/labels of the platforms (skype facebook) sending and receiving chats)
Wendorfer further teaches receiving, via the GUI, input requesting that the chat message be assigned a pinned status; and updating the GUI such that the chat message is pinned to a priority location within a collaborative chat window.(See paragraphs 47-48, Wendorfer teaches prioritizing accounts based on ranking level in the chat window ) See motivation to combine for claim 1.
Kirgin further teaches record-based collaborative chat.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database) See motivation to combine.

	Regarding claim 11,
Yi, Werndorfer and Kirgin teaches cloud-based computing system of claim 1, wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: receiving user input indicative of a preferred chat platform of a plurality of chat platforms from at least one device; and (See paragraphs  64-66, Yi teaches a selection of a chat recipient followed by either a direct message if on the same platform or use of a chat synchronizer for a different platform )
updating a user profile of a user associated with the at least one device to associate the user with a preferred chat platform. (See paragraphs 121, 125, Yi teaches updating user profile after connecting between native or external chat)

	Regarding claim 13,
Yi teaches a method of operating a collaborative chat system, comprising: receiving via the GUI, from a first device associated with a first user of a native chat platform of the collaborative chat system, a request  from a first user of the first device to initiate a collaborative chat on a native chat platform of the collaborative chat system to discuss the record; (See abstract,  paragraph 60, Yi)
providing a graphical user interface (GUI) of the collaborative chat system to the first device, wherein the GUI presents a selectable list of users of non-native chat platforms, wherein the selectable list indicates that a second user associated with a second device is accessible through a first non-native chat platform, wherein the second user is presented in the selectable list with a first platform icon representing the first non-native chat platform; (See paragraphs 38, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform)
receiving, via the GUI, a first selection from the selectable list to add the second user to the collaborative chat; (See paragraphs 60-61, Yi teaches a request is received to start a chat over same or different platforms)
initiating the collaborative chat between the first device and the second device, wherein the collaborative chat enables the second user using the first non-native chat platform to communicate with the first user using the native chat platform; and (See paragraphs  60-62, Yi teaches sending a chat based on who the user of the gui sends it to)
Yi does not expressly teach but Wendorfer teaches presenting, via the GUI, the collaborative chat on the first device. .(See paragraphs 56-58, fig 13-14, Werndorfer teaches presenting the chat on the client) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Werndorfer with Yi because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Werndorfer into Yi is that Werndorfer provides multiple different chat platforms unified messaging capabilities in on interface, therefore making the overall system more robust and efficient. (See paragraphs [0013] - [0014], Werndorfer)
Yi and Werndorfer do not explicitly teach but Kirgin teaches database, and to store a  record-based collaborative chat; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database)
generating and providing a graphical user interface (GUI) to a first device, wherein the GUI comprises a dashboard configured to present information related to a record of the database; (See figure 8 and paragraphs 45-46, Kirgin a gui with a  dashboard)
wherein the record-based collaborative chat automatically includes a posted interactive record item configured to present at least a portion of the information related to the record and to provide the one or more users with access to the record; and (See figure 8 and paragraphs 45-46, Kirgin teaches a record based chat with automatically allows users to interact with record) 
updating the dashboard of the GUI to present a representation of the    record-based collaborative chat that summarizes details of the record-based collaborative chat. (See figure 8 and paragraphs 45-46, Kirgin teaches summary  of the record including users time data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kirgin with Yi  and Werndorfer because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Kirgin into Yi and Werndorfer is that Kirgin teaches initiates the communication between the available users via the chat session in response to receiving the request from the first user of the content management system, so that the system can provide the communication between the users of the shared files and the folders in an effective manner, therefore making the overall system more robust and efficient. (See paragraphs [0010] - [0011], Kirgin)

	Regarding claim 14,
Yi and Werndorfer Yi, Werndorfer and Kirgin  teaches method of claim 13, wherein the selectable list indicates that a third user associated with a third device is available through a second non-native chat platform, and the third user is presented in the selectable list with a second platform icon representing the second non-native chat platform, and wherein the method comprises: receiving, via the GUI, a second selection from the first device to add the third user to the collaborative chat; and  (See paragraphs 34, 36, Yi teaches different accounts of a user communicating with different or the same platform, skype facebook etc icons)
adding the third device to the collaborative chat, wherein the collaborative chat enables the third user using the second non-native chat platform to communicate with both the second user using the first non-native chat platform and the first user using the native chat platform. (See paragraphs 18, 34, 36, Yi teaches different accounts of a user communicating with different or the same platform, skype facebook etc icons)
Kirgin further teaches record-based collaborative chat and wherein the posted interactive record item is configured to present at least the portion of the information related to the record and to provide the third user with access to the record.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database in an interactive record) See motivation to combine.

	Regarding claim 15,
Yi, Werndorfer and Kirgin  teaches method of claim 13, wherein the second user is presented with a status indicator representing a current activity status of the second user on the first non-native chat platform, wherein the status indicator comprises an active status indication, a busy status indication, an idle status indication, or an offline status indication. (See paragraphs 42, 45, Werndorfer teaches status indicator) See motivation to combine for claim 13.

	Regarding claim 18,
Yi teaches a tangible, non-transitory, machine-readable medium comprising instructions executable by one or more processors of a collaborative chat system, wherein the instructions comprise instructions to: (See abstract, Yi)
receive via the GUI a request from a first device of a first user to initiate a collaborative chat on a native chat platform of the collaborative chat system to discuss the record; (See paragraphs 60-61, Yi teaches a request is received to start a chat over same or different platforms)
identify a first plurality of users accessible through a native chat platform of the collaborative chat system; (See paragraphs 38, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform facebook users can chat with facebook users)
query third-party chat platforms to retrieve a second plurality of users accessible through the third-party chat platforms; a graphical user interface (GUI) to the first device that presents a selectable list that includes the first plurality of users and the second plurality of users(See paragraphs 38, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform the platforms can be facebook, whatsapp, etc.)
receive, via the GUI, a selection of a third plurality of users from the first plurality of users and the second plurality of users selectable list; and (See paragraphs 38, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform)
  invite the third plurality of users to join the collaborative chat with the user of the first device. (See paragraphs 18, 72, 107,Yi teaches 3 chatters chatting with each other via different platform after invite)
Yi does not expressly teach but Wendorfer teaches presenting via a GUI a selectable list that includes the first plurality of users and the second plurality of users. (See paragraphs 56-58, fig 13-14, Werndorfer teaches presenting the chat on the client)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Werndorfer with Yi because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Werndorfer into Yi is that Werndorfer provides multiple different chat platforms unified messaging capabilities in on interface, therefore making the overall system more robust and efficient. (See paragraphs [0013] - [0014], Werndorfer)

	Regarding claim 19,
Yi, Werndorfer and Kirgin teaches tangible, non-transitory, machine-readable medium of claim 18, wherein the instructions comprise instructions to: transmit user-submitted chat messages, records, knowledge articles, or any combination thereof, between the first device and a plurality of  additional devices associated with the third plurality of users. (See paragraphs 18, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform aka chat messages sent to a number of different users ondifferent platforms)

	Regarding claim 20,
Yi, Werndorfer and Kirgin teaches tangible, non-transitory, machine-readable medium of claim 18, wherein the selectable list of the first plurality of users and the second plurality of users comprises: respective status indicators indicating a respective availability of each of the first plurality of users and each of the second plurality of users; and  (See paragraphs 34, 36, Yi teaches different accounts of a user communicating with different or the same platform, skype facebook etc icons)
respective platform icons indicating a third-party chat platform associated with each of the second plurality of users. (See paragraphs 18, 34, 36, Yi teaches different accounts of a user communicating with different or the same platform, skype facebook etc icons)

Regarding claim 21,
Yi, Werndorfer and Kirgin teaches the cloud-based computing system of claim 1.
Kirgin further teaches wherein the details of the record-based collaborative chat summarized by the representation of the record-based collaborative chat comprise: a title of the record-based collaborative chat; a respective visual representations for each of the one or more users of the record-based collaborative chat; an indication of an amount of time that has lapsed since the initiating of the record-based collaborative chat; an identity of a user of the first device that initiated the record-based collaborative chat; and a button configured to present, via the GUI, the record-based collaborative chat in response to being selected. (See paragraphs 45-46, figure 8, Kirgin teaches, date time visual representation and users as well as other metadata) See motivation to combine.

Regarding claim 22,
Yi, Werndorfer and Kirgin teaches the cloud-based computing system of claim 1.
Kirgin further teaches wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: storing one or more messages of the record-based collaborative chat in the at least one memory and associating the record with the one or more messages of the record- based collaborative chat in the at least one memory. (See paragraphs 45-46, figure 8, Kirgin teaches storing the chat and providing access to users) See motivation to combine.

Claims 9, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (U.S. Patent App Pub 20160149839) in view of Werndorfer (U.S. Patent App Pub 20040017396) in view of Kirgin (U.S. Patent App Pub 20140181697)in view of Knighton (U.S. Patent App Pub 20080005240).

Regarding claim 9,
Yi and Werndorfer and Kirgin teaches  cloud-based computing system of claim 1, wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: transmitting a chat message of the collaborative chat between the first device and the one or more additional devices; See paragraphs 38, fig 3,  60-62, Yi teaches creating a virtual chat room for a collaborative chat where the user can chat with someone on the same or third party platform)
Yi and Werndorfer and Kirgin do not explicitly teach but Knighton teaches receiving, via the GUI, user input requesting that a knowledge article be generated based on the chat message; and (See paragraphs collaborative chat with multiple users 46, 48, Knighton teaches )
automatically generating the knowledge article, wherein the knowledge article associates a topic of the collaborative chat with the chat message. (See paragraphs collaborative chat with multiple users 46, 48, Knighton teaches automatically generating a knowledge article for the article )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Knighton with Yi and Werndorfer because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Knighton into Yi and Werndorfer is that Knighton provides persistent chat system and database of knowledge articles organized in tree based hierarchy, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Knighton)
Kirgin further teaches record-based collaborative chat.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database) See motivation to combine.

Regarding claim 10,
Yi and Werndorfer and Kirgin teaches cloud-based computing system of claim 1.
Yi and Werndorfer and Kirgin do not explicitly teach but Knighton teaches wherein the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: transmitting, via the collaborative chat, one or more knowledge articles between the first device and the one or more additional devices. (See paragraphs collaborative chat with multiple users 46, 48, Knighton teaches automatically generating a knowledge article for the article )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Knighton with Yi and Werndorfer because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Knighton into Yi and Werndorfer is that Knighton provides persistent chat system and database of knowledge articles organized in tree based hierarchy, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Knighton)
Kirgin further teaches record-based collaborative chat.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database) See motivation to combine.

	Regarding claim 12,
Yi and Werndorfer and Kirgin teaches cloud-based computing system of claim 1.
Yi and Werndorfer and Kirgin do not explicitly teach but Knighton teaches wherein, to receive the request to initiate the collaborative chat, the at least one processor is configured to execute the stored instructions to cause the system to perform operations comprising: (See paragraphs 60-61, Yi teaches a request is received to start a chat over same or different platforms)
generating and providing a second GUI to the first device, wherein the second GUI is configured to present details of a record stored in the at least one memory, wherein the second GUI comprises a selectable element to initiate the collaborative chat with the users of the at least one third-party chat platform, and wherein the collaborative chat is a record-based collaborative chat regarding the record. (See paragraphs collaborative chat with multiple users 46-48, Knighton teaches automatically generating a knowledge article for the article and or other chats that can be stored and brought up )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Knighton with Yi and Werndorfer because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Knighton into Yi and Werndorfer is that Knighton provides persistent chat system and database of knowledge articles organized in tree based hierarchy, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Knighton)

	Regarding claim 17,
Yi and Werndorfer and Kirgin teaches method of claim 13, comprising.
Yi and Werndorfer and Kirgin do not explicitly teach but Knighton teaches transmitting to the first device, via the collaborative chat, a knowledge article associated with a topic of the chat based on user input received through the first non- native chat platform of the second device. (See paragraphs collaborative chat with multiple users 46-48, Knighton teaches automatically generating a knowledge article for the article and or other chats that can be stored and brought up  from other non native chats.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Knighton with Yi and Werndorfer and Kirgin because both deal with user to user chatting. The advantage of incorporating the above limitation(s) of Knighton into Yi and Werndorfer and Kirgin is that Knighton provides persistent chat system and database of knowledge articles organized in tree based hierarchy, therefore making the overall system more robust and efficient. (See paragraphs [0007] - [0009], Knighton)
Kirgin further teaches record-based collaborative chat.; (See figure 8 and paragraphs 45-46, Kirgin teaches a collaborative chat recording in a database) See motivation to combine.

Response to Arguments
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner respectfully disagrees. Claims 1-11, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. Examiner incorporates herein the response to arguments from the previous office actions. 
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “generating…, presenting…, wherein the record-based collaborative chat automatically…, ” The concept is still directed to assessing the risk associated with participating in an insurance pool, which does not make it less abstract. 
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
Examiner respectfully disagrees. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG) .
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.”

“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG.”
(October 2019 Update, page 16)

In the non-final mailed 5/16/2022 examiner performs the analysis and clarifies that “…the abstract idea noted in the independent claims…are directed to a method of organizing human activity, which includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. Hence, examiner has indicated that these identified limitations are directed to “collaborative chat” and has provided a justification for why these limitations fall within one of the enumerated groupings of abstract ideas (i.e. managing personal behavior). Furthermore, archiving a collaborative chat contributes to the interactions. This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable to examiner to group the abstract idea under “Methods of organizing human activity.” as enumerated in Section I of the 2019 PEG.
The instant claims do not attempt to solve an unconventional technological solution, but rather use the processor as a tool to implement the abstract idea.
Under the 2019 PEG, Step 2A, prong two, applicant submits that the claims integrate the alleged judicial exception into a practical application.  
Examiner respectfully disagrees. integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
As mentioned previously a generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Wood, U.S. Patent App 20120306908, teaches a first status indicator indicating an aggregate status of a plurality of instant messaging accounts is displayed. A second status indicator adjacent to the first status indicator is displayed. The second status indicator indicates an alert status of one of the plurality of instant messaging accounts. The second status indicator is removed when the alert status of the one of the plurality instant messaging accounts ends.
2. Barclay, U.S. Patent App 20120214564, teaches In some embodiments, the operations can also include presenting an interactive game bot via the gaming chat console as a social contact, receiving textual chat game commands communicated to the interactive game bot, and controlling a wagering game via the textual chat game commands. In some embodiments, the operations can also include following chat activity for the selected chat social-contact groups and integrating chat activity with client applications and devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444